  4:18-cv-03126-JMG-SMB Doc # 69 Filed: 04/30/20 Page 1 of 2 - Page ID # 353



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

PMI NEBRASKA, LLC,

                       Plaintiff,                                      4:18CV3126

        vs.                                                  SECOND AMENDED FINAL
                                                               PROGRESSION ORDER
DAVID NORDHUES, an Individual; CHRIS
GOLICK, an Individual; and PRECISION AG
CONSTRUCTION, LLC, a Nebraska Limited
Liability Company;

                       Defendants.

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend Deadlines. (Filing
No. 67.) The motion is granted. Accordingly,

         IT IS ORDERED that the provisions of the Court's earlier final progression orders remain in
effect, and in addition to those provisions, the following shall apply:

       1)     The pretrial conference and trial will not be set at this time. The telephonic conferences
              presently scheduled for October 19, 2020 and December 15, 2020 are canceled.

              A status conference to discuss the status of case progression, the parties’ interest in
              settlement and trial and pretrial conference setting will be held with the
              undersigned magistrate judge on January 21, 2021 at 10:00 a.m. by telephone.
              Counsel shall use the conferencing instructions assigned to this case to participate in
              the conference. (Filing No. 68.)

       2)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is September 23, 2020. Motions to compel discovery
              under Rules 33, 34, and 36 must be filed by October 7, 2020

              Note: A motion to compel, to quash, or for a disputed protective order shall not be filed
              without first contacting the chambers of the undersigned magistrate judge to set a
              conference for discussing the parties’ dispute.


       3)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ.
              P. 26(a)(2)(C)), are:

                      For the Plaintiff/Counterclaim Defendants: July 13, 2020
                      For the Defendants/Counterclaim Plaintiffs: August 13, 2020
                      Rebuttal:                                   September 10, 2020
   4:18-cv-03126-JMG-SMB Doc # 69 Filed: 04/30/20 Page 2 of 2 - Page ID # 354



         4)       The deadlines for complete expert disclosures1 for all experts expected to testify at trial,
                  (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                           For the Plaintiff/Counterclaim Defendants: August 13, 2020
                           For the Defendants/Counterclaim Plaintiffs: October 12, 2020
                           Plaintiff/Counterclaim Defendants rebuttal: December 14, 2020

         5)       The deposition deadline is January 11, 2021.

                       a. The maximum number of depositions that may be taken by the plaintiffs as a
                          group and the defendants as a group is 10.

                       b. Depositions will be limited by Rule 30(d)(1).

         6)       The deadline for filing motions to dismiss and motions for summary judgment is
                  March 8, 2021.

         7)       The deadline for filing motions to exclude testimony on Daubert and related grounds
                  is January 11, 2021.

         8)       Motions in limine shall be filed seven days before the pretrial conference. It is not the
                  normal practice to hold hearings on motions in limine or to rule on them prior to the
                  first day of trial. Counsel should plan accordingly.

         9)       The parties shall comply with all other stipulations and agreements recited in their Rule
                  26(f) planning report that are not inconsistent with this order.

         10)      All requests for changes of deadlines or settings established herein shall be directed to
                  the undersigned magistrate judge, including all requests for changes of trial dates. Such
                  requests will not be considered absent a showing of due diligence in the timely
                  progression of this case and the recent development of circumstances, unanticipated
                  prior to the filing of the motion, which require that additional time be allowed.

         Dated this 30th day of April, 2020.
                                                                BY THE COURT:


                                                                s/ Susan M. Bazis
                                                                United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is
stated within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
